IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRITTANY HANEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1326

LESLIE SLOAN,

      Appellee.


_____________________________/

Opinion filed March 3, 2017.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Caryn L. Bellus and Bretton C. Albrecht of Kubicki Draper, P.A., Miami, for
Appellant.

Dennis R. Schutt and Cindy K. Kinslow-Coats of Schutt, Schmidt & Noey,
Jacksonville, for Appellee.




PER CURIAM.

      This appeal arises from the final judgment awarding attorneys’ fees and costs

to the appellee, Leslie Sloan, in litigation that was separately appealed to this

Court. See Haney v. Sloan, 1D15-3905.
      Because the appellant, Brittany Haney, has prevailed in the main appeal, the

trial court’s award of attorneys’ fees and costs in Ms. Sloan’s favor must also be

reversed. See Panama City Bay County Airport & Indus. Dist. v. Kellogg Brown &

Root Services, Inc., 136 So. 3d 788 (Fla. 1st DCA 2014); see also § 768.79(1), Fla.

Stat. (an attorneys’ fees award under the offer of judgment statute is predicated on a

valid final judgment).

      This decision is without prejudice to either party seeking an award of

attorneys’ fees after a new valid final judgment has been entered.

      REVERSED AND REMANDED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.




                                          2